
	
		II
		111th CONGRESS
		1st Session
		S. 1315
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Nelson of Florida
			 (for himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  define the term first applicant for purposes of filing an
		  abbreviated application for a new drug.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Price Competition Act of
			 2009.
		2.Exclusivity
			 period
			(a)First
			 applicantSection 505(j)(5)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)) is
			 amended—
				(1)in subparagraph (B)(iv)—
					(A)in subclause (II), by striking item (bb)
			 and inserting the following:
						
							(bb)First
				applicantAs used in this subsection, the term ‘first applicant’
				means—
								(AA)an applicant
				that, on the first day on which a substantially complete application containing
				a certification described in paragraph (2)(A)(vii)(IV) is submitted for
				approval of a drug, submits a substantially complete application that contains
				and lawfully maintains a certification described in paragraph (2)(A)(vii)(IV)
				for the drug; or
								(BB)an applicant for
				the drug not described in item (AA) that satisfies the requirements of
				subclause (III).
								;
				and
					(B)by adding at the
			 end the following:
						
							(III)An applicant
				described in subclause (II)(bb)(BB) shall—
								(aa)submit and
				lawfully maintain a certification described in paragraph (2)(A)(vii)(IV) or a
				statement described in paragraph (2)(A)(viii) for each unexpired patent for
				which a first applicant described in item (AA) had submitted a certification
				described in paragraph (2)(A)(vii)(IV) on the first day on which a
				substantially complete application containing such a certification was
				submitted;
								(bb)with regard to
				each such unexpired patent for which the applicant submitted a certification
				described in paragraph (2)(A)(vii)(IV), no action for patent infringement was
				brought against the applicant within the 45-day period specified in paragraph
				(5)(B)(iii), or if an action was brought within such time period, the applicant
				has obtained the decision of a court (including a district court) that the
				patent is invalid or not infringed (including any substantive determination
				that there is no cause of action for patent infringement or invalidity, and
				including a settlement order or consent decree signed and entered by the court
				stating that the patent is invalid or not infringed); and
								(cc)but for the
				effective date of approval provisions in subparagraphs (B) and (F) and sections
				505A and 527, be eligible to receive immediately effective approval at a time
				before any other applicant has begun commercial
				marketing.
								;
				and
					(2)in subparagraph
			 (D)—
					(A)in clause
			 (i)(IV), by striking The first applicant and inserting
			 The first applicant, as defined in subparagraph
			 (B)(iv)(II)(bb)(AA),; and
					(B)in clause (iii),
			 in the matter preceding subclause (I)—
						(i)by
			 striking If all first applicants forfeit the 180-day exclusivity period
			 under clause (ii); and
						(ii)by
			 inserting If all first applicants, as defined in subparagraph
			 (B)(iv)(II)(bb)(AA), forfeit the 180-day exclusivity period under clause (ii)
			 at a time at which no applicant has begun commercial marketing.
						(b)Effective date
			 and transitional provision
				(1)Effective
			 dateThe amendments made by subsection (a) shall be effective
			 only with respect to an application filed under section 505(j) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) to which the amendments made by
			 section 1102(a) of the Medicare Prescription Drug Improvement and Modernization
			 Act of 2003 (Public Law 108–173) apply.
				(2)Transitional
			 provisionAn application filed under section 505(j) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)), to which the 180-day
			 exclusivity period described in paragraph (5)(iv) of such section does not
			 apply, and that contains a certification under paragraph (2)(A)(vii)(IV) of
			 such Act, shall be regarded as a previous application containing such a
			 certification within the meaning of section 505(j)(5)(B)(iv) of such Act (as in
			 effect before the amendments made by Medicare Prescription Drug Improvement and
			 Modernization Act of 2003 (Public Law 108–173)) if—
					(A)no action for
			 infringement of the patent that is the subject of such certification was
			 brought against the applicant within the 45-day period specified in section
			 505(j)(5)(B)(iii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(j)(5)(B)(iii)), or if an action was brought within such time period, the
			 applicant has obtained the decision of a court (including a district court)
			 that the patent is invalid or not infringed (including any substantive
			 determination that there is no cause of action for patent infringement or
			 invalidity, and including a settlement order or consent decree signed and
			 entered by the court stating that the patent is invalid or not
			 infringed);
					(B)the application
			 is eligible to receive immediately effective approval, but for the effective
			 date of approval provisions in sections 505(j)(5)(B) (as in effect before the
			 amendment made by Public Law 108–173), 505(j)(5)(F), 505A, and 527 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(B), 355(j)(5)(F),
			 355a, 360cc); and
					(C)no other
			 applicant has begun commercial marketing.
					
